NOTICE OF ALLOWANCE

Acknowledgements

1.	This notice of allowance addresses broadening reissue U.S. Application No. 16/856,401 (“instant application”).  Examiners find the actual filing date of the instant application is April 23, 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a broadening reissue application of U.S. Patent No. 9,952,336, (“‘336 Patent”) issued April 24, 2018. The ‘336 Patent was filed on Apr. 14, 2017 as U.S. Application No. 15/488,274 (“274 Application”), titled “PHOTOSENSORS ARRANGED ON A SURFACE OF A SCINTILLATOR”.
3.	Examiners do not find any certificates of correction, ongoing/previous proceedings before the Office, or current ongoing litigation involving the ‘336 Patent.
4.	The ‘336 Patent issued with claims 1-19 (“Patented Claims”). In the preliminary amendment filed April 23, 2020 ("APRIL 2020 CLAIM AMENDMENTS"), claim 14 is cancelled and claims 20-30 are added. Thus, claims 1-13 and 15-30 are pending and examined and are grouped as follows:
claims 1-13, 15, and 28;
claims 16-19;
claims 20-27; and
claims 29-30.


AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
6.	Claims 1-13 and 15-30 are allowed.
The following is an examiner’s statement of reasons for allowance.
As to independent claims 1 and 20, the prior art does not disclose or make obvious “a discrete photosensor disposed on the first surface such that a shortest distance from a peripheral edge of the discrete photosensor to a nearest peripheral edge of the first surface is at most 10% of a shortest distance from the nearest peripheral edge of the first surface to a center point of the first surface, and at least one of the following: the photosensor system occupies a cumulative area of at most 80% of a surface area of the first surface, and the photosensor system does not occupy any area within a distance of the center point of the first surface that is 10% of the distance from the center point of the first surface to the nearest peripheral edge of the first surface” in combination with the other limitations of the claims.
claims 16 and 29, the prior art does not disclose or make obvious “the monolithic scintillator has an aspect ratio in a range of 1.4 to 6.5” in combination with the other limitations of the claims.
The closest prior art is US 9,012,854 to Wieczorek et al., US 9,696,439 to An et al., US 10,497,741 to Wong et al., and JP20070295884 to Hamamatsu Photonics, which disclose photosensor configurations on the surface of scintillators. However, this prior art does not disclose or make obvious either: (1) the claimed discrete photosensor disposition in addition to the claimed photosensor system occupation or (2) the claimed aspect ratio.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Andrew Fischer at (571) 272-6779, or the Central Reexamination Unit at (571) 272-7705.
Signed:

/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992















Conferees:

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        /ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992